THE    ATJJORNEY            GENERAL
                         OF      TEXAS




Honorable Will Mann Richardson
Assistant Secretary of State
Austin, Texas
Dear Sir:                     Opinion No. O-4355
                              Re: Corporations - charitable
                                  undertakings
Your request for opinion has been received and carefully (~ns.idered
by this department. We quote from your request as follows:
     "We are enclosing an application for a charter for the Penny
     A Day Club together with an affidavit giving more specific
     information about the work of the corporation.
     "It is the opinion of this Department that such a corporation
     does not come within any of the Subdivisions of Article 13OZ5
     even though the words 'charitable undertaking' are used.
     "While we agree that the purpose may be laudable one, we do
     not believe it comes within the provisions of Article 1302,
     and we are, therefore, submitting the matter to your Depart-
     ment for consideration in order that you may determine whether
     such a corporation does come within the statutes."
The affidavit enclosed among other things given the following in-
formation:
     'I(c)That the business to be transacted by the corporat.ion
     will be: (Please outline fully)
     "The establishment in each community in the United States un-
     der the sponsorship of the local Junior Chamber of Commerce
     or local service organization, P chapter of the 'Penny a Day
     Club'; each club will collect voluntary contributions of a
     penny a day from school children and others and periodically
     transmit such funds collected to the corporation, which will
     act as a central pooling agency. The money pooled, and/or
     materials of war purchased by such funds, will be turned over
     to the U. S. Government as a gift of the Club and the Nation's
     school children, as a contribution towards the war effort.
Honorable ifillMann Richardson, page 2     o-4355


     "and that no other business of any nature whatsoever ismught
     to be transacted under said charter other than that above
     enumerated.
     " .....

     w(f) That the income of the corporation is to.be derived from
     the following sources:
                                                                       \
     "Each local (Penny a Day Club' will periodically transmit the
     money it has collected to the corporation.
     "(g) That the income is to be disbursed for the following
     purposes:
     "The money itself, or materials of ;~iar
                                            purchases by it, will
     be given to the U. S. Government as a gift of the Nation's
     children and the club.
     "That none of said income is to be credited to surplus or inure
     to the benefit of any member, shareholder or individual.
     "(h) That the salaries of the officers will be: "Nothing, until
     the affairs~of the corporation demand a full time executive.
     The By-laws provide that the total administrative expenses
     shall not exceed 1% of the total receipts~.
     "......n

While the purpose of the proposed corporation is highly laudable
and patriotic it is our opinion that you have correctly answered
the question.
                                     Very truly yours
APPROVED FEB. 5, 1942
  GROVER SELLERS                ATTORNEY GENERAL OF TEIAS
FIRST ASSISTART
ATTORNEY GEXERAL
                                BY     Wm. J. Fanning
                                            Assistant
WJF:GG:ml